Title: To Thomas Jefferson from Benjamin Homans, 10 August 1801
From: Homans, Benjamin
To: Jefferson, Thomas


Sir
Bordeaux 10th August 1801.
In the great occupations to which your important station calls you, permit me Sir to request a few moments of your attention to the Subject of this Letter. I feel it incumbent on me to make an Apology for the freedom I take. I am aware even that I may offend in what you may judge an improper interference; yet the Zeal I feel for my Country, the sentiments of republicanism which I profess, my respect for your talents, my gratitude for your services and my veneration for your patriotism & political Conduct, all inspire me with a confidence in approaching you as a Son to a Father.
You have been induced Sir to nominate a Person to succeed Isaac Cox Barnet at Bordeaux. I must presume that neither of the Characters are known to you, or have not been represented in their even merits; I know intimately both, and in a Competition for an Appointment of so much consequence to the Commercial relations of the United States, Mr Barnet has qualifications which Mr Lee has not, nor ever will attain. pardon me if I am presumptuous in offering my opinion. I know the respect due to your dignified station, but I feel more forcible a respect for your Person & Abilities. I was nursed in the Lap of Liberty, and my mind has ever imbibed pure republican principles. I would anticipate your indulgence, I would save you the regret of doing a double injustice, that of displacing an honest deserving Man, by one who can have no just pretentions to the patronage of our Goverment, (tho’ he is my friend.) I have known Mr Barnet intimately in all his Conduct since at Bordx. if he was known to you Sir, he would be honoured with your highest confidence; of all the List nominated by Mr Adams as Consuls for foreign ports, he is the most worthy. Mr Barnet is perfect in the french language, in the routine of Duties of his Office, in a knowledge of the Country & conversant with the constituted Authorities, his natural abilities are good, his judgement & experience have matured them, his probity is above all proof, his patriotism is unequivocal, his political sentiments are just & such as you approve, but his modesty has ever prevented his making them conspicuous in party disputes, he is a real republican, a true American, a friend to his Country and to those principles which do honour to you; he is married in france, he has an encreasing family to Support, he has been at great expence in removing here under a promise of having the Appointment, he never obtained that promise by servility or collusion, he never deviated from his Duty or compromitted his honour & public Character for the sake of interest, You cannot investigate the Conduct of Mr Barnet but to his advantage. if he has had ennimies to calumniate him, they are the ennimies of virtue & merit, or they are the ignorant Agents of malignity. The withdrawing the Confidence of the Goverment from Mr Barnet, is ruinous to him & to his family, it is his only resource, he has devoted five years of his youthfull Life to the Service of his Country which has prevented his forming Connections & making an establishment. Condescend Sir to consider these circumstances, appreciate a Man who deserves your confidence, & submit to listen to the representations of his friends in his behalf. his family & local connections in America can best furnish the testimony of his origin and of his father’s Services in the War which established our Independance, in the Course of the War a valuable part of his patrimonial Estate was devasted by the british, which obliges him now to solicit employment from the Goverment, he has fulfilled an arduous task in the most critical & difficult times in france, to render Services to his fellow Citizens; while doing his Duty here, others have intrigued to his prejudice, have deceived you as much in the Character of Mr Lee as of Mr Barnet.—with this reflection, I would not insult One of the worthiest Characters in America, James Munroe Esqr. it is possible that a transient Superficial knowledge of Mr Lee at Paris, may have induced Mr Munroe from his usual benevolence of heart, to recommend Mr Lee; I am this moment informed so, and I will profit of the circumstance to write to Mr. Munroe. he is deceived in the qualities & principles of Mr Lee; he does not know him as well as I do, he came to france with me in 1796. he was then a warm advocate for our lamentable british Treaty. he is closely allied with your most violent Ennimies in Boston, he is not a native Citizen. he was born & educated in Nova Scotia, where his Father & family now reside; he has no fixed political opinion but what hangs on the Springs of imediate interest. he has no Credit, no reputation, no property & no public Spirit. he has no discretion & less judgement to conduct the ordinary Affairs of business. he is ignorant of the french language & never will be able to Speak it, these are all perhaps bold assertions, but they are extorted from me by the idea of an honest respectable Citizen being superceded by such a Man.
If my Zeal has carried me too far, I implore your forgiveness. I loose sight for a moment of the respect due to the President of the United States, in considering that I am writing to Thomas Jefferson Esqr. the Man whom my heart teaches me to love and admire. yet Sir, your judgement is compromitted in this appointment, if it is confirmed you will have cause to regret it, and I am certain you would regret injuring an innocent Man in Mr Barnet;—it was the height of presumption it was meaness in Mr Lee to apply for the place of Bordeaux where he knew there was a prior claim, and after having been named to so important a place as Marseilles, a ridiculous vanity alone could prompt him to apply for Bordeaux, he ought to have been satisfied with the humblest appointment you could bestow on him, & without prejudice to a native Citizen whose father & family have supported our Revolution with their Lives & property.
I now descend to myself, You ought to know who it is who dare to address you upon so delicate a Subject as that of executing the Office of first Majestrate of an enlightened independent Nation. I am a humble native Citizen of Boston, and known for the fervour of my political sentiments. I reside in Bordeaux since the sedition Law deprived me of the liberty of Speech at home, my heart is always in my native Country, and my Life devoted to it’s interests & wellfare. I have learnt to appreciate the merits of Mr Barnet, and I cannot resist the desire of serving him, if I am worthy your notice, I pledge myself for what I have written, and I confess that I am a friend to Mr Wm. Lee, but that I do not consider him to be worthy of Succeeding to Mr Barnet.—
I beg leave to offer you the hommage of my greatest respect, may your life be long preserved for the good of our Country, and may every good Man ever bless your Memory.
I am Sir most respectfully Your devoted Obedient fellow Citizen and most humble Servant
Benjamin Homans
